DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 08 December 2020 in which claims 10-14 and 16 were canceled, and claims 1 were amended to change the scope and breadth of the claims, and claims 25-40 were newly added.
	Claims 1-9, 15 and 17-40 are pending in the current application. Claims 15 and 19-22 remain withdrawn as being drawn to a non-elected invention. Claims 1-9, 17, 18 and 23-40 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 27 January 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (specifically JPS5016789). It has been placed in the application file, but the information referred to therein has not been considered.

Withdrawn Rejections
Applicant’s amendment, filed 08 December 2020, with respect to the rejection of claim 17 under 35 U.S.C. § 112, second paragraph, for indefiniteness, has been fully considered and is persuasive because the claim has been amended to delete the recitation “based on the polysaccharide solid”. The rejection is hereby withdrawn. 

Applicant’s amendment, filed 08 December 2020, with respect to the rejection of claims 1-3, 5-9, 17 and 18 under 35 U.S.C. § 102(a)(1) as being anticipated by Wang et al., has been fully considered and is persuasive because independent claim 1 has been amended to recite “wherein the polysaccharide is a sulfated polysaccharide. The rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "in the reactor" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
The recitation “greater than 0.1 to 1.0 MPa” in instant claim 25 renders the claim herein indefinite. The claim could be interpreted to mean the pressure of the reaction is performed at a pressure greater than 0.1 MPa, and up to 1.0 MPa. The term “greater than” implies the pressure of the reaction is performed higher than even 1.0 MPa. 
Thus, claim 25 and dependent claims 26-40 are rendered herein indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, 17, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Carbohydrate Research, 1999, vol. 319, pp. 141-147, cited in previous Office Action) in view of Zhao et al. (Carbohydrate Polymers, 2007, vol. 69, pp. 272-279, cited in previous Office Action) and further in view of Xu et al. (Current Topics in Medicinal Chemistry, 2016, vol. 16, no. 8, pp. 874-887; published in 2015, cited in previous Office Action).
Wang et al. teach the use of ozonolysis as a new general method to affect depolymerization of polysaccharides (abstract). Wang et al. describe a one-step optimized oxidative depolymerization reaction 
Wang et al. teach decreasing the molecular size of polysaccharides leads to decreasing solution viscosity, thereby enhancing its utility (p.141). Wang et al. teach ozonolysis is suitable for the depolymerization of GBS polysaccharides because they do not destroy the sialic acid moiety (as done by heat treatment), (e.g. p.142, first full paragraph; 142, last paragraph; fig. 3). Wang et al. teach also performing the ozonolysis reaction on dextran, cellobiose and lactose (p.144, Experimental). Wang et al. teach dissolving 9 mg GBS polysaccharide in 5 mL 0.1 M NaHCO3, at pH of 8.6. Wang et al. teach bubbling ozone at a flow rate of 3 mL/min (0.12 mmol/min) for a total of 60 min (p.142, last paragraph). Wang et al. teach adjusting the pH by titration with 0.1 M to counteract the slight decrease in pH throughout the reaction. 
Wang et al. teach the product sizes decreased rapidly, going from 150 kDa to 113, 74, 41, 32 and 25 kDa after 12, 21, 32, 45 and 60 min, respectively. Wang et al. teach ozone was generated by an electronic ozone generator (p.144, Materials). 
Wang et al. teach the general procedure includes subjecting a sample of polysaccharide (10 mg/mL) in water, phosphate-buffered saline (pH 7.2) or 0.1 M NaHCO3 (pH 8.6), (p.144, last paragraph). Wang et al. teach the reaction was bubbled with ozone at a flow rate of 3 mL/min (0.12 mmol/min), wherein aliquots of solution were removed at various time intervals to check for the molecular size of the depolymerized product. Wang et al. teach total reaction time varied from several minutes to 48 hours. 
	Wang et al. teach a method of controlling the degradation of a polysaccharide comprising contacting an aqueous solution (about 1%) with ozone, such that the sugar chain is subjected to oxidative 
Wang et al. do not expressly disclose wherein the polysaccharide is a sulfated polyguluronic acid (instant claim 1). Wang et al. do not expressly disclose precipitating the polysaccharide with ethanol (instant claim 23). 
Zhao et al. teach the preparation of low molecular weight polyguluronate sulfate (LPGS) by chemical sulfation of polyguluronic acid, which was isolated from the hydrolysate of alginate by pH-fractionated precipitation (i.e. acid-hydrolysis), (abstract). Zhao et al. teach the LPGS significantly prolonged whole blood clotting time and activated partial thrombinplastin time (APTT), and exhibited considerable anti-inflammatory activity in rats (abstract). Zhao et al. teach preparing the LPGS by a first step of acid-hydrolysis, chemical sulfation, and then precipitating the product with ethanol, then desalted, concentrated and lyophilized (p.273-274, bridging paragraph). Zhao et al. teach obtaining a narrow molecular weight distribution (Mw/Mn) of 1.37 (p.277, first paragraph). 
Xu et al. teach low molecular weight (LMW) alginate is prepared by depolymerized alginate (p.878). Xu et al. teach many methods have been used to prepare alginate oligosaccharide (AOS) fragments and their derivatives including acid hydrolysis, enzymatic digestion, γ-irradiation, ultrasonic irradiation and ultraviolet photolysis, oxidative-reductive free radical depolymerization, thermal degradation and breakdown using subcritical and supercritical water (p.878). Xu et al. teach LMW polyguluronate sulfate was prepared polyguluronate by a chemical sulfation process (p.881-882, bridging paragraph). Xu et al. teach LMW PG sulfate exhibited significant in vivo anti-inflammatory activity against 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to depolymerize alginate using ozonolysis as a step for producing low molecular weight polyguluronate sulfate.
One having ordinary skill in the art would have been motivated to depolymerize alginate to give polyguluronate sulfonate because Zhao et al. found these macromolecules (obtained from the depolymerization of alginate, followed by subsequent sulfation) significantly prolonged whole blood clotting time and activated partial thrombinplastin time (APTT), and exhibited considerable anti-inflammatory activity in rats. 
The skilled artisan would have been motivated to treat alginate with ozone to depolymerize the polysaccharide because ozone has been described by Wang et al. as a means for rapidly depolymerizing polysaccharides containing acidic moieties in a controlled manner while retaining the acidic moiety. The method of Wang et al. is advantageous because the obtained average molecular weight of the oligosaccharide can be controlled by the rate or amount of ozone passed through the reaction mixture, as well as the duration of the reaction. This is a particularly desirable feature because Zhao et al. teach the biologically active polyguluronate sulfate had a narrow molecular weight distribution. 
The ordinary artisan would have had a reasonable expectation of success because ozonolysis was successfully performed on polysaccharides having an acidic moiety, and Xu et al. teach a variety of different methods have been successfully used to depolymerize alginate including acid hydrolysis, enzymatic digestion, γ-irradiation, ultrasonic irradiation and ultraviolet photolysis, oxidative-reductive free radical depolymerization, thermal degradation and breakdown using subcritical and supercritical water. Thus, it is clear that alginate is amenable to a variety of different conditions to give low molecular weight polyguluronate. 

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Zhao et al. and Xu et al. as applied to claims 1-3, 5-9, 17, 18 and 23 above, and further in view of Li at et al. (J. Appl. Phycol., 2012, vol. 24, pp. 295-300, cited in previous Office Action).
Wang et al. teach as discussed above.
Wang et al. do not expressly disclose concentration carried out with an ultrafiltration membrane (instant claim 24).
Zhao et al. and Xu et al. teach as discussed above.
Li et al. teach the preparation of low molecular weight alginate having a composition of polyguluronates and polymannuronates, wherein an ultrafiltration membrane with a molecular weight cut off of 10 kDa, 6Ka and 1kDa (p.296, right column, first paragraph). Li et al. teach the molecular weight of the alginates play an important role in its antioxidant activity (abstract). Li et al. found these alginates having these particular low molecular weights exhibited better scavenging activity on superoxide, hydroxyl, and hypochlorous acid radicals in vitro than ascorbic acid, and carnosine (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to concentrate the depolymerized polysaccharide with an ultrafiltration membrane having a molecular weight cut off of up to 10 kDa because Li et al. found alginates having these particular low molecular weights exhibited better scavenging activity on superoxide, hydroxyl, and hypochlorous acid radicals in vitro than ascorbic acid, and carnosine. The use of an ultrafiltration membrane to separate 
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claims 4 and 25-39 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Zhao et al. and Xu et al. as applied to claims 1-3, 5-9, 17, 18 and 23, and further in view of Prajapat et al. (Ultrasonics Sonochemistry, July 2016, vol. 31, pp. 371-382, cited in previous Office Action).
Wang et al. teach as discussed above.
Wang et al. do not expressly disclose performing ozonolysis in a pressurized reactor, wherein the pressure in the reactor is from 0.1 to 1.0 MPa (instant claims 4 and 25). 
Prajapat et al. teach depolymerizing a polyacrylamide solution using ozone at a pressure of 3 bar (see Table 1). Prajapat et al. teach the percent extent of viscosity reduction increased from 38.93% to 60.65%, when ozone was supplied at a rate of 100 mg/h, 200 mg/h, 300 mg/h and 400 mg/h. Prajapat et al. teach the viscosity was reduced at a higher rate under the combination of ozone and pressure compared to both pressure and ozone alone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to depolymerize a polysaccharide using ozone in a pressurized reactor, wherein the pressure of the reactor ranges from 0.1 to 0.3 MPa because Prajapat et al. found that the combination of ozone and pressure at 0.1 to 0.3 MPa significantly increased the reduction in viscosity in the depolymerized product. 

Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Zhao et al. and Xu et al. and Prajapat et al. as applied to claims 4 and 25-39 above, and further in view of Li at et al. (cited above).
Wang et al. teach as discussed above.
Wang et al. do not expressly disclose concentration carried out with an ultrafiltration membrane (instant claim 40).
Zhao et al., Xu et al. and Prajapat et al. teach as discussed above.
Li et al. teach as discussed above. 
The obviousness rational regarding the ultrafiltration membrane is the same as discussed for instant claim 24.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 08 December 2020 have been fully considered but they are not persuasive. 
Applicant contends the instant application is drawn towards a method to degrade highly water soluble sulfated polysaccharides that avoid loss of sulfate.
“sulfate content”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that Wang et al. do not recognize ozone depolymerization does not reduce the sulfate content, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant contends new independent claim 25 is drawn towards a method of controllable degradation of a water-soluble polysaccharide “wherein the pressure in the reactor is greater than 0.1 to 1.0 MPa”. Applicant contends “the inventors have found that under an elevated reaction pressure and continuous agitation…an overall yield of greater than 80%, even greater than 90% or 95% or more, can be achieved, and the molecular weight distribution of the degradation product is uniform”. 
The data presented in Tables 1 and 2 have been reviewed. There does not appear to be any evidence of significant and unexpected results in the yields obtained. Particularly, example 6 was performed at a pressure of 0.1 MPa and the yield was 95%. 
No experiments were performed outside the claimed range of “0.1 to 1.0 MPa”. See MPEP 716.02(d), “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.”. 
Furthermore, it is not even clear if the pressure range lies between “0.1 to 1.0 MPa”, or if it is “greater than 0.1 to 1.0 MPa”. No data has been presented for pressure greater than 1.0 MPa. 
maintained.

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623